           Case 2:18-cr-00131-RAJ Document 1441 Filed 08/27/20 Page 1 of 1



 1                                                                 The Honorable Richard A. Jones
 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8

 9    UNITED STATES OF AMERICA,                         NO. CR18-0131-RAJ
10                     Plaintiff,
                                                        ORDER GRANTING STIPULATED
11           v.                                         MOTION TO EXTEND BRIEFING
                                                        SCHEDULE
12    CHARLES ROLAND CHEATHAM,
13                     Defendant.
14

15
           Having considered the parties’ Stipulated Motion Concerning Briefing Schedule, and
16
     finding good cause, the Court GRANTS the Stipulated Motion (Dkt. #1440) and ORDERS:
17
           1. Defendant may file a reply brief on or before September 7, 2020.
18
           2. Any surreply brief will be filed on or before September 21, 2020, and the matter noted
19
           for September 22, 2020.
20

21
           DATED this 27th day of August, 2020.
22

23

24
                                                       A
                                                       The Honorable Richard A. Jones
                                                       United States District Judge
25

26



     ORDER GRANTING STIPULATED MOTION TO                                   GOLDFARB & HUCK
     EXTEND BRIEFING SCHEDULE - 1                                          ROTH RIOJAS, PLLC
     UNITED STATES v. CHEATHAM                                             925 Fourth Avenue, Suite 3950
                                                                             Seattle, Washington 98104
     NO. CR18-0131-RAJ                                                             (206) 452-0260
